Case 2:20-cv-07159-SB Document 21-20 Filed 10/23/20 Page 1 of 14 Page ID #:330




                     EXHIBIT T
          Case
          Case 2:20-cv-07159-SB
               2:17-bk-19548-NB Document
                                 Doc 497 21-20
                                          Filed 08/10/20
                                                 Filed 10/23/20
                                                           Entered
                                                                 Page
                                                                   08/10/20
                                                                      2 of 1410:27:45
                                                                               Page ID #:331
                                                                                       Desc
                                  Main Document      Page 1 of 13

 Attorney or Party Name, Address, Telephone & FAX                   FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Philip J. Layfield
 8 The Green
 Suite 6426
 Dover, DE 19901
 phil@maximum.global
 (202) 904-4409




     Individual appearing without attorney
     Attorney for:
                                   UNITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION
 In re:
                                                                    CASE NO.:2:17-bk-19548
Layfield & Barrett, APC                                             ADVERSARY NO.:
                                                                    (if applicable)
                                                                    CHAPTER: 7
                                                     Debtor(s).




                                    Plaintiff(s) (if applicable).
                             vs.
                                                                                NOTICE OF APPEAL
                                                                           AND STATEMENT OF ELECTION




                               Defendant(s) (if applicable).

Part 1: Identify the appellant(s)

                            Philip James Layfield
1. Name(s) of appellant(s): _________________________________________________________________________

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this appeal:
For appeals in an adversary proceeding.
    Plaintiff
    Defendant
    Other (describe):
For appeals in a bankruptcy case and not in an adversary proceeding.
    Debtor
    Creditor
    Trustee
    Other (describe):


December 2018                                                Page 1                                         Official Form 417A
       Case
       Case 2:20-cv-07159-SB
            2:17-bk-19548-NB Document
                              Doc 497 21-20
                                       Filed 08/10/20
                                              Filed 10/23/20
                                                        Entered
                                                              Page
                                                                08/10/20
                                                                   3 of 1410:27:45
                                                                            Page ID #:332
                                                                                    Desc
                               Main Document      Page 2 of 13

Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from:
   Order Approving Third Stipulation and Tolling Agreement Extending Statutes of Limitation Re Philip
   Layfield docket #s 493 and 494


2. The date the judgment, order, or decree was entered: 8/6/2020

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses, and telephone
numbers of their attorneys (attach additional pages if necessary):

1. Party: Philip Layfield, Appellant
    Attorney:




2. Party: Richard M. Pachulski, Appellee
    Attorney:
    Malhar Pagay
    Pachulski, Stang, Ziehl & Jones, LLP
    10100 Santa Monica Blvd, Suite 1300
    Los Angeles, CA 90067
    (310)277-6910


Part 4: Optional election to have appeal heard by District Court (applicable only in certain districts)
If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will hear this appeal
unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the United States District Court. If
an appellant filing this notice wishes to have the appeal heard by the United States District Court, check below. Do not
check the box if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

    Appellant(s) elect to have the appeal heard by the United States District Court rather than by the Bankruptcy
    Appellate Panel.


Part 5: Sign
           n below

_____________________________________________________
            ___________________                                          Date: 08/10/2020
Signature off attorney for appellant(
                           appellant(s) (or appellant(s)
if not represented by an attorney)

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the form specified in
§ 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

>1RWHWRLQPDWHILOHUV,I\RXDUHDQLQPDWHILOHULQDQLQVWLWXWLRQDQG\RXVHHNWKHWLPLQJEHQHILWRI)HG5%DQNU3
 F  FRPSOHWH'LUHFWRU¶V)RUP 'HFODUDWLRQRI,QPDWH)LOLQJ DQGILOHWKDWGHFODUDWLRQDORQJZLWKWKH1RWLFHRI
$SSHDO@


December 2018                                              Page 2                                                Official Form 417A
                                                                   Case 2:17-bk-19548-NB Document
                                                                   Case 2:20-cv-07159-SB  Doc 493  Filed 08/05/20
                                                                                              497 21-20  08/10/20   Entered
                                                                                                          Filed 10/23/20     08/05/20
                                                                                                                           Page 4 of 1417:06:40
                                                                                                                             08/10/20  10:27:45  Desc
                                                                                                                                         Page ID #:333
                                                                                           MainDocument
                                                                                           Main Document Page  Page31of
                                                                                                                      of13
                                                                                                                         7


                                                                   1   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   3   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail: mpagay@pszjlaw.com

                                                                   5   Attorneys for Richard M. Pachulski, Chapter 11 Trustee
                                                                   6
                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                   7
                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                   8                                      LOS ANGELES DIVISION
                                                                   9   In re:                                           Case No. 2:17-bk-19548-NB
                                                                  10   LAYFIELD & BARRETT, APC,                         Chapter 11
                                                                  11                                  Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                    THIRD STIPULATION AND TOLLING
                                                                                                                        AGREEMENT EXTENDING STATUTES
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                    OF LIMITATION RE: PHILIP LAYFIELD
                                           ATTORNEYS AT LAW




                                                                  14                                                    [No Hearing Required]
                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:331224.1 51414/001
                                                                   Case 2:17-bk-19548-NB Document
                                                                   Case 2:20-cv-07159-SB  Doc 493  Filed 08/05/20
                                                                                              497 21-20  08/10/20   Entered
                                                                                                          Filed 10/23/20     08/05/20
                                                                                                                           Page 5 of 1417:06:40
                                                                                                                             08/10/20  10:27:45  Desc
                                                                                                                                         Page ID #:334
                                                                                           MainDocument
                                                                                           Main Document Page  Page42of
                                                                                                                      of13
                                                                                                                         7


                                                                   1           Richard M. Pachulski (the “L&B Trustee”), the Chapter 11 Trustee of the bankruptcy

                                                                   2   estate of Layfield & Barrett, APC (“L&B” or the “Debtor”), and Wesley H. Avery, the duly

                                                                   3   appointed chapter 7 trustee in the bankruptcy case entitled In re Philip James Layfield, Case

                                                                   4   No. 2:18-bk-15829-NB (the “Layfield Trustee”, and together with the L&B Trustee, the

                                                                   5   “Parties”), hereby stipulate and agree as follows in accordance with the following facts and

                                                                   6   recitals:

                                                                   7                                               RECITALS

                                                                   8           A.       On August 3, 2017 (the “L&B Petition Date”), petitioning creditors The Dominguez

                                                                   9   Firm, Inc., Mario Lara, Nayazi Reyes and Maria A. Rios (the “Petitioning Creditors”), filed an

                                                                  10   involuntary petition for relief under chapter 7 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the

                                                                  11   “Bankruptcy Code”), against L&B [Docket No. 1], in this Court thereby commencing the above-
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   captioned bankruptcy case (the “L&B Case”). That same day, the Petitioning Creditors filed an
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Emergency Motion for Appointment of an Interim Trustee Under 11 U.S.C. § 303(g) and Granting
                                           ATTORNEYS AT LAW




                                                                  14   Emergency Relief [Docket No. 3] (the “Trustee Motion”).

                                                                  15           B.       In response to the Trustee Motion, the Debtor filed a Motion to Convert Case Under

                                                                  16   11 U.S.C. §§ 706(a) or 1112(a) on August 8, 2017 [Docket No. 19] (the “Conversion Motion”),

                                                                  17   seeking to convert the L&B Case to one under chapter 11 of the Bankruptcy Code. On August 11,

                                                                  18   2017, the Court entered orders granting the Conversion Motion [Docket No. 25], and denying the

                                                                  19   Trustee Motion [Docket No. 24].

                                                                  20           C.       On August 16, 2017, the Debtor, Petitioning Creditors, and Advocate Capital, Inc.

                                                                  21   entered into a Stipulation for the Appointment of a Chapter 11 Trustee [Docket No. 38] (the “Trustee

                                                                  22   Appointment Stipulation”), on the grounds that “the Parties believe that all creditors and the Debtor

                                                                  23   would be better served by the appointment of a chapter 11 trustee,” which the Court approved by

                                                                  24   order on August 17, 2017 [Docket No. 42]. Trustee Appointment Stipulation ¶ D at 2.

                                                                  25           D.       On August 21, 2017, the United States Trustee (the “UST”) filed its Notice of

                                                                  26   Appointment of Chapter 11 Trustee, appointing Richard M. Pachulski as Chapter 11 Trustee in the

                                                                  27   L&B Case [Docket No. 51]. Also on August 21, 2017, the UST filed an Application for Order

                                                                  28   Approving Appointment of Chapter 11 Trustee [Docket No. 53], which application was granted by

                                                                                                                        1
                                                                       DOCS_LA:331224.1 51414/001
                                                                   Case 2:17-bk-19548-NB Document
                                                                   Case 2:20-cv-07159-SB  Doc 493  Filed 08/05/20
                                                                                              497 21-20  08/10/20   Entered
                                                                                                          Filed 10/23/20     08/05/20
                                                                                                                           Page 6 of 1417:06:40
                                                                                                                             08/10/20  10:27:45  Desc
                                                                                                                                         Page ID #:335
                                                                                           MainDocument
                                                                                           Main Document Page  Page53of
                                                                                                                      of13
                                                                                                                         7


                                                                   1   the Court’s order entered the following day [Docket No. 56]. On August 28, 2017, the L&B Trustee

                                                                   2   filed his Acceptance of Appointment as Chapter 11 Trustee [Docket No. 63].

                                                                   3           E.       On September 27, 2017, the Court entered its Order Amending “Order Converting

                                                                   4   This Case to One Under Chapter 11” to Include Order for Relief, providing for the entry of the

                                                                   5   Order for Relief to be effective as of August 11, 2017 [Docket No. 99].

                                                                   6           F.       On May 21, 2018, the L&B Trustee and two other creditors (the “Layfield Petitioning

                                                                   7   Creditors”) filed an involuntary chapter 7 petition against Philip Layfield (“Layfield”) in this Court

                                                                   8   [Docket No. 1], thereby commencing Case No. 2:18-bk-15829-NB (the “Layfield Case”).

                                                                   9           G.       On May 23, 2018, Wellgen Standard, LLC, one of the Layfield Petitioning Creditors,

                                                                  10   filed Wellgen Standard, LLC’s Motion for Order Appointing an Interim Trustee Under 11 U.S.C.

                                                                  11   § 303(g) [Docket No. 5] (the “Interim Trustee Motion”), seeking the appointment of an interim
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   chapter 7 trustee in the Layfield Case.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           H.       On May 30, 2018, this Court granted the Interim Trustee Motion and on June 8, 2018,
                                           ATTORNEYS AT LAW




                                                                  14   the UST appointed the Layfield Trustee.

                                                                  15           I.       To date, the L&B Trustee has determined that, in the one year before the L&B

                                                                  16   Petition Date, the Debtor made numerous transfers to Philip Layfield.

                                                                  17           J.       The time period for the L&B Trustee to bring certain potential causes of action

                                                                  18   against Layfield and any entities directly or indirectly owned by or under the control of Layfield

                                                                  19   (collectively “Layfield Parties”) under Chapter 5 of the Bankruptcy Code and, potentially, claims

                                                                  20   under applicable state law (“Causes of Action”) originally was to expire on August 11, 2019 (the

                                                                  21   “Chapter 5 Statute of Limitations”).

                                                                  22           K.       On or about August 9, 2019, the L&B Trustee and Layfield Trustee entered into that

                                                                  23   certain Stipulation and Tolling Agreement Extending Statutes of Limitation Re: Philip Layfield

                                                                  24   [Docket No. 445] (the “First Extension Stipulation”), pursuant to which, among other relief, the

                                                                  25   Parties agreed to toll the Chapter 5 Statute of Limitations until March 11, 2020, in order to allow the

                                                                  26   parties to discuss and hopefully resolve informally the disposition of the Causes of Action without

                                                                  27   the need to commence formal proceedings in this Court. The Court approved the First Extension

                                                                  28   Stipulation by order entered the same day [Docket No. 446].

                                                                                                                           2
                                                                       DOCS_LA:331224.1 51414/001
                                                                   Case 2:17-bk-19548-NB Document
                                                                   Case 2:20-cv-07159-SB  Doc 493  Filed 08/05/20
                                                                                              497 21-20  08/10/20   Entered
                                                                                                          Filed 10/23/20     08/05/20
                                                                                                                           Page 7 of 1417:06:40
                                                                                                                             08/10/20  10:27:45  Desc
                                                                                                                                         Page ID #:336
                                                                                           MainDocument
                                                                                           Main Document Page  Page64of
                                                                                                                      of13
                                                                                                                         7


                                                                   1           L.       On or about March 10, 2020, the L&B Trustee and Layfield Trustee entered into that

                                                                   2   certain Second Stipulation and Tolling Agreement Extending Statutes of Limitation Re: Philip

                                                                   3   Layfield [Docket No. 480] (the “Second Extension Stipulation”), pursuant to which, among other

                                                                   4   relief, the Parties agreed to toll the Chapter 5 Statute of Limitations until September 11, 2020, in

                                                                   5   order to allow the parties to discuss and hopefully resolve informally the disposition of the Causes of

                                                                   6   Action without the need to commence formal proceedings in this Court. The Court approved the

                                                                   7   Second Extension Stipulation by order entered on March 11, 2020 [Docket No. 481].

                                                                   8           M.       The Parties seek to further extend the Chapter 5 Statute of Limitations to maintain the

                                                                   9   status quo between the L&B and Layfield bankruptcy estates with respect to the Causes of Action in

                                                                  10   order to facilitate further discussions and hopefully resolve informally the disposition of the Causes

                                                                  11   of Action without the need to commence formal proceedings in this Court.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           NOW, THEREFORE, as of August 11, 2020 (the “Commencement Date”), the L&B
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Trustee and the Layfield Trustee hereby stipulate and agree as follow:
                                           ATTORNEYS AT LAW




                                                                  14                                                   STIPULATION

                                                                  15           1.       The Parties incorporate the Recitals as set forth above, and such Recitals are made a

                                                                  16   material part hereof.

                                                                  17           2.       Covenant Not to Sue. In consideration of the Layfield Trustee’s agreement to further

                                                                  18   toll the statutes of limitation as set forth herein, the L&B Trustee agrees not to commence, file or

                                                                  19   initiate any Causes of Action against any Layfield Party for the period beginning on the

                                                                  20   Commencement Date through February 11, 2021. The covenant is made with the understanding that

                                                                  21   the L&B Trustee and the Layfield Trustee may agree, in writing, to extend the duration of the

                                                                  22   covenant beyond the expiration date provided in this paragraph.

                                                                  23           3.       Tolling of Statutes of Limitation. In consideration for the L&B Trustee’s Covenant

                                                                  24   Not to Sue (as set forth in paragraph 2 of this Stipulation), the Layfield Trustee agrees that all

                                                                  25   statutes of limitation, including but not limited to those set forth in section 546 of the Bankruptcy

                                                                  26   Code, applicable to any Causes of Action that the L&B Trustee may bring against any Layfield Party

                                                                  27   are hereby extended from the Commencement Date through and including March 11, 2021 (the

                                                                  28   “Tolling Period”), and the Tolling Period shall be excluded from any calculation of any statute of

                                                                                                                           3
                                                                       DOCS_LA:331224.1 51414/001
Case
Case 2:20-cv-07159-SB      493 21-20
     2:17-bk-19548-NB Document
                       Doc 497  Filed 08/05/20
                                      08/10/20   Entered
                                       Filed 10/23/20     08/05/20
                                                        Page 8 of 1417:06:40
                                                          08/10/20    Page ID Desc
                                                                    10:27:45  #:337
                        MainDocument
                        Main Document Page  Page75of
                                                   of13
                                                      7




                  5

                                                 /s/ Malhar S. Pagay
       Case 2:17-bk-19548-NB Document
       Case 2:20-cv-07159-SB  Doc 493  Filed 08/05/20
                                  497 21-20  08/10/20   Entered
                                              Filed 10/23/20     08/05/20
                                                               Page 9 of 1417:06:40
                                                                 08/10/20  10:27:45  Desc
                                                                             Page ID #:338
                               MainDocument
                               Main Document Page  Page86of
                                                          of13
                                                             7

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): THIRD STIPULATION AND TOLLING
AGREEMENT EXTENDING STATUTES OF LIMITATION RE: PHILIP LAYFIELD will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 5, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 5, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

            Philip James Layfield
            c/o Maximum Legal Holdings, LLC
            8 The Green, Suite 6426
            Dover, DE 19901

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 5, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

            By Email:
            Philip James Layfield
            Email: phil@maximum.global

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 5, 2020               Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:323651.2 51414/002
        Case  2:17-bk-19548-NB Document
         Case2:20-cv-07159-SB   Doc 493   Filed 08/05/20
                                    497 21-20   08/10/20   Entered
                                                Filed 10/23/20     08/05/20
                                                                Page
                                                                   08/10/20 17:06:40
                                                                     10 of 14  Page IDDesc
                                                                            10:27:45  #:339
                                  MainDocument
                                 Main Document Page  Page97ofof13
                                                               7
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Case 2:17-bk-19548-NB


    x    Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;Isabel@averytrustee.com
    x    Jason Balitzer jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
    x    Moises S Bardavid mbardavid@hotmail.com
    x    Daniel I Barness daniel@barnesslaw.com
    x    James W Bates jbates@jbateslaw.com
    x    Darwin Bingham cat@scalleyreading.net
    x    Paul M Brent snb300@aol.com
    x    Martin J Brill mjb@lnbrb.com
    x    William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
    x    Glenn R Bronson GRBronson@traskbritt.com, cawatters@traskbritt.com
    x    Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x    Jennifer Witherell Crastz jcrastz@hrhlaw.com
    x    Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com
    x    Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
    x    Sevan Gorginian sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
    x    Stella A Havkin stella@havkinandshrago.com, havkinlaw@earthlink.net;r49306@notify.bestcase.com
    x    M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;re
         beca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    x    Yana G Henriks yhenriks@law-mh.com, rmcmurray@law-mh.com;sridgill@law-mh.com;lawclerk1@law-mh.com;lfreidenberg@law-
         mh.com;mbral@law-mh.com;egarcia@law-mh.com;clopez@law-mh.com
    x    Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
    x    James KT Hunter jhunter@pszjlaw.com
    x    Steven J Kahn skahn@pszyjw.com
    x    Joseph M Kar jkar@mindspring.com
    x    Michael S Kogan mkogan@koganlawfirm.com
    x    Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
    x    Dare Law dare.law@usdoj.gov
    x    David W. Meadows david@davidwmeadowslaw.com
    x    Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
    x    Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
    x    Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
    x    Joel A Osman osman@parkermillsllp.com, gonzalez@parkermillsllp.com
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Brian A Paino bpaino@mcglinchey.com, asifuentes@mcglinchey.com;khan@mcglinchey.com
    x    Michael F Perlis mperlis@lockelord.com, merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x    Michael F Perlis , merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x    Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
    x    Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
    x    Damion Robinson dr@agzlaw.com
    x    Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
    x    Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Gary R Wallace garyrwallace@ymail.com
    x    Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:323651.2 51414/002
                                                                  Case
                                                                   Case2:20-cv-07159-SB
                                                                        2:17-bk-19548-NB Document
                                                                                          Doc 497 21-20
                                                                                                    Filed 08/10/20
                                                                                                          Filed 10/23/20
                                                                                                                     Entered
                                                                                                                          Page
                                                                                                                             08/10/20
                                                                                                                               11 of 14
                                                                                                                                      10:27:45
                                                                                                                                         Page IDDesc
                                                                                                                                                #:340
                                                                                           Main Document      Page 10 of 13


                                                                     1   Malhar S. Pagay (CA Bar No. 189289)
                                                                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2   10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, California 90067                                    FILED & ENTERED
                                                                     3   Telephone: 310/277-6910
                                                                         Facsimile: 310/201-0760
                                                                     4   E-mail: mpagay@pszjlaw.com                                              AUG 06 2020
                                                                     5   Attorneys for Richard M. Pachulski, Chapter 11 Trustee
                                                                                                                                            CLERK U.S. BANKRUPTCY COURT

                                                                     6
                                                                                                                                            Central District of California
                                                                                                                                            BY sumlin     DEPUTY CLERK


                                                                     7
                                                                     8                                UNITED STATES BANKRUPTCY COURT

                                                                     9                                CENTRAL DISTRICT OF CALIFORNIA

                                                                    10                                       LOS ANGELES DIVISION

                                                                    11   In re:                                             Case No. 2:17-bk-19548-NB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   LAYFIELD & BARRETT, APC,                           Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                    13                                  Debtor.             ORDER APPROVING THIRD
                                           ATTORNEYS AT LAW




                                                                                                                            STIPULATION AND TOLLING
                                                                    14                                                      AGREEMENT EXTENDING STATUTES
                                                                                                                            OF LIMITATION RE: PHILIP LAYFIELD
                                                                    15
                                                                                                                            [No Hearing Required]
                                                                    16

                                                                    17
                                                                    18

                                                                    19

                                                                    20
                                                                    21
                                                                    22            The Court having considered the Third Stipulation and Tolling Agreement Extending Statutes

                                                                    23   of Limitation Re: Philip Layfield [Docket No. 493] (the “Stipulation”), dated August 5, 2020, as

                                                                    24   agreed to by Richard M. Pachulski, the Chapter 11 Trustee of the bankruptcy estate of Layfield &

                                                                    25   Barrett, APC, and Wesley H. Avery, the duly appointed chapter 7 trustee in the bankruptcy case

                                                                    26   entitled In re Philip James Layfield, Case No. 2:18-bk-15829-NB, and good cause appearing

                                                                    27   therefor,

                                                                    28


                                                                         DOCS_LA:331230.1 51414/001
                                                                  Case
                                                                   Case2:20-cv-07159-SB
                                                                        2:17-bk-19548-NB Document
                                                                                          Doc 497 21-20
                                                                                                    Filed 08/10/20
                                                                                                          Filed 10/23/20
                                                                                                                     Entered
                                                                                                                          Page
                                                                                                                             08/10/20
                                                                                                                               12 of 14
                                                                                                                                      10:27:45
                                                                                                                                         Page IDDesc
                                                                                                                                                #:341
                                                                                           Main Document      Page 11 of 13


                                                                     1           IT IS HEREBY ORDERED that

                                                                     2           1.       The Stipulation is APPROVED.

                                                                     3           2.       The Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                     4   relating to this Order.

                                                                     5                                                     # # #

                                                                     6
                                                                     7
                                                                     8

                                                                     9
                                                                    10
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        LOS ANGELES, CALIFORNIA




                                                                    13
                                           ATTORNEYS AT LAW




                                                                    14

                                                                    15
                                                                    16

                                                                    17
                                                                    18

                                                                    19

                                                                    20
                                                                    21
                                                                    22

                                                                    23
                                                                           Date: August 6, 2020
                                                                    24
                                                                    25
                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_LA:331230.1 51414/001
        Case
         Case2:20-cv-07159-SB
              2:17-bk-19548-NB Document
                                Doc 497 21-20
                                          Filed 08/10/20
                                                Filed 10/23/20
                                                           Entered
                                                                Page
                                                                   08/10/20
                                                                     13 of 14
                                                                            10:27:45
                                                                               Page IDDesc
                                                                                      #:342
                                 Main Document      Page 12 of 13
                                   PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 8 The Green, Suite 6426, Dover, DE 19901

 A true and correct copy of the foregoing document entitled: NOTICE OF APPEAL AND STATEMENT OF ELECTION
 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
 the manner stated below:
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  08/10/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 See attachment




                                                                   Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
 first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
 judge will be completed no later than 24 hours after the document is filed.




                                                                   Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
 for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
 such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
 that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
 filed.




                                                                   Service information continued on attached page

 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 08/10/2016       Christine Layfield
 Date               Printed Name                                        Signature
                                                                               re




December 2018                                             Page 3                                               Official Form 417A
        Case
         Case2:20-cv-07159-SB
              2:17-bk-19548-NB Document
                                Doc 497 21-20
                                          Filed 08/10/20
                                                Filed 10/23/20
                                                           Entered
                                                                Page
                                                                   08/10/20
                                                                     14 of 14
                                                                            10:27:45
                                                                               Page IDDesc
                                                                                      #:343
                                 Main Document      Page 13 of 13
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Case 2:17-bk-19548-NB


    x    Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;Isabel@averytrustee.com
    x    Jason Balitzer jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
    x    Moises S Bardavid mbardavid@hotmail.com
    x    Daniel I Barness daniel@barnesslaw.com
    x    James W Bates jbates@jbateslaw.com
    x    Darwin Bingham cat@scalleyreading.net
    x    Paul M Brent snb300@aol.com
    x    Martin J Brill mjb@lnbrb.com
    x    William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
    x    Glenn R Bronson GRBronson@traskbritt.com, cawatters@traskbritt.com
    x    Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x    Jennifer Witherell Crastz jcrastz@hrhlaw.com
    x    Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com
    x    Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
    x    Sevan Gorginian sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
    x    Stella A Havkin stella@havkinandshrago.com, havkinlaw@earthlink.net;r49306@notify.bestcase.com
    x    M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;re
         beca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    x    Yana G Henriks yhenriks@law-mh.com, rmcmurray@law-mh.com;sridgill@law-mh.com;lawclerk1@law-mh.com;lfreidenberg@law-
         mh.com;mbral@law-mh.com;egarcia@law-mh.com;clopez@law-mh.com
    x    Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
    x    James KT Hunter jhunter@pszjlaw.com
    x    Steven J Kahn skahn@pszyjw.com
    x    Joseph M Kar jkar@mindspring.com
    x    Michael S Kogan mkogan@koganlawfirm.com
    x    Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
    x    Dare Law dare.law@usdoj.gov
    x    David W. Meadows david@davidwmeadowslaw.com
    x    Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
    x    Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
    x    Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
    x    Joel A Osman osman@parkermillsllp.com, gonzalez@parkermillsllp.com
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Brian A Paino bpaino@mcglinchey.com, asifuentes@mcglinchey.com;khan@mcglinchey.com
    x    Michael F Perlis mperlis@lockelord.com, merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x    Michael F Perlis , merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x    Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
    x    Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
    x    Damion Robinson dr@agzlaw.com
    x    Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
    x    Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Gary R Wallace garyrwallace@ymail.com
    x    Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
